The petition by the state of Connecticut for certification for appeal from the Appellate Court, 90 Conn. App. 820 (AC 25033), is granted, limited to the following issues:
“1. Did the Appellate Court properly hold that the issuing judge was not a ‘neutral and detached magistrate’ under the fourth amendment to the United States constitution when he issued a search warrant for the defendant’s home?
“2. Did the Appellate Court properly remand this case to the trial court with direction to grant the motion to suppress without first holding a factual hearing?”
*907The Supreme Court docket number is SC 17516.
Decided October 6, 2005
Robert J. Scheinblum, senior assistant state’s attorney, in support of the petition.
HughF. Keefe and Nancy Fitzpatrick Myers, in opposition.
NORCOTT, J., did not participate in the consideration or decision of this petition.